FILE COPY




Return to:
First Court of Appeals
301 Fannin Street
Houston, Texas 77002

                                      Case Number
                                     01-21-00449-CR


Joseph AnthonyAnderson, III                §                   COURT OF APPEALS
                                           §                    1ST DISTRICT
The State of Texas                         §                   HOUSTON, TEXAS


                     Pro se Motion for Access to Appellate Record

To the Honorable Justices of Said Court:

       Appellant’s appointed counsel has filed a brief in the above styled and numbered
cause pursuant to Anders v. California, 386 U.S. 738 (1967).
       Appellant now moves this Court to provide him with a copy of the appellate
record including the clerk’s record and the court reporter’s record for use in preparing his
pro se response to counsel’s brief.
       Appellant requests an extension of time of 30 days from the granting of this
motion to file a pro se response to counsel’s Anders brief.


                                           Respectfully submitted,


                                           Pro se Appellant
                                           _____________ Unit, TDCJ # __________
                                           ____________, Texas _______

                                  Certificate of Service

       This is to certify that on                       (Date), a true and correct copy
of the above and foregoing document was served by mail on:

Chambers County District Attorney’s Office,

                                                 ______________________
                                                 Pro se Appellant